Title: To Thomas Jefferson from James Monroe, 15 September 1800
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond Sepr. 15. 1800.

I find by yours of the 12. that Mr. Craven had not recd. my letter to him wh. was address’d to Leesburg abt. a fortnight since. I was apprized by Catlett & Miller of Charlottesville that Mr. Craven and Mr. Darrelle wished to purchase my land above that town, as they supposed in partnership, and communicated my terms to the former. I will take six dolrs. by the acre, of which I must have at least £1000. when possession is delivered, which may be immediately, and the balance as soon as possible. I wrote Miller and Catlett I must have the Whole in cash at that price, but will relax from that demand; tho’ I think comparatively with the prices given for other land in the county, it wod. not be a hard bargain. The improvments cost me at least £600. they are new and good. The tract contains abt. 1000. acres. If those gentn. or either of them will give me a day I will meet them in Albemarle, to decide the affair.We have had much trouble with the negroes here. The plan of an insurrection has been clearly proved, & appears to have been of considerable extent. 10. have been condemned & executed, and there are at least twenty perhaps 40. more to be tried, of whose guilt no doubt is entertained. It is unquestionably the most serious and formidable conspiracy we have ever known of the kind: tho’ indeed to call it so is to give no idea of the thing itself. While it was posible to keep it secret, wh. it was till we saw the extent of it, we did so. But when it became indispensably necessary to resort to strong measures with a view to protect the  town, the publick arms, the Treasury and the Jail, wh. were all threatened, the opposit course was in part tak[en.] We then made a display of our force and measures of defence with a view to intimidate those people. Where to arrest the hand of the Executioner, is a question of great importance. It is hardly to be presumed, a rebel who avows it was his intention to assassinate his master &ca if pardoned will ever become a useful servant. and we have no power to transport him abroad—Nor is it less difficult to say whether mercy or severity is the better policy in this case, tho’ where there is cause for doubt it is best to incline to the former council. I shall be happy to have yr. opinion on these points.
yr. friend & servant

Jas. Monroe

